Citation Nr: 1528484	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of a temporary total disability rating beyond November 1, 2009 based on the need for convalescence following a bunionectomy of the left great toe. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1995 to July 1997 and from January 2001 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, VA (RO).  

In October 2009, the RO granted a temporary evaluation of 100 percent to the Veteran for her bunionectomy of the left great toe effective August 31, 2009 to November 1, 2009. 

The Veteran requested a Decision Review Officer (DRO) hearing, but failed to appear for the hearing. 

FINDING OF FACT

The evidence shows that the Veteran's bunionectomy resulted in severe postoperative residuals with swelling requiring elevation and regular weight bearing prohibited, and necessitated a doctor-mandated restriction from work until January 3, 2010. 


CONCLUSION OF LAW

The criteria for extension of a temporary total evaluation rating from November 1, 2009 to January 3, 2010 for convalescence following a bunionectomy of the left great toe have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in August 2009 correspondence.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

II.  Legal Criteria

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of one or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30 (2014).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 38 C.F.R. § 4.30, is to aid the Veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.

III.  Analysis

The Veteran seeks an extension of a temporary total evaluation of convalescence for a bunionectomy of the left great toe.  The Veteran was awarded a temporary total rating for convalescence from August 31, 2009 to November 1, 2009.  The Veteran contended in a November 2009 statement that she should be awarded an extension of a temporary total evaluation through January 3, 2010. 

The Veteran had a right and left bunionectomy in 2002 and a revisional surgery in 2007 on her left great toe.  In the Veteran's VA treatment records, the VA podiatrist noted that the Veteran had mild numbness and pain in her left great toe.  He noted that the Veteran was under the care of a pain clinic and was taking recommended pain medication due to her foot surgery.  

The Veteran had another foot surgery in August 2009.  Her treatment was for residual hallux abductovalgus with previous surgery with a pin fixation and painful varus rotation of the fifth toe on the left foot.

In an August 2009 private treatment record, the Veteran's postsurgery instructions  restricted the Veteran from driving a car and engaging in sports, heavy work or strenuous activity.  The Veteran was instructed to keep her foot elevated and use crutches with the surgical shoe. 

In a September 2009 Authorization and Consent to Release Information to the Department of VA, the Veteran stated that she had several bilateral foot surgeries which has caused her chronic pain and use of pain medications for both of her feet.  The Veteran stated that she was housebound with crutches due to her surgery and continuous pain and that she had to keep her foot elevated due to swelling.  In another September 2009 statement, the Veteran noted that she would start working full time on November 1, 2009.  

In October 2009 the RO awarded the Veteran a temporary total evaluation of 100 percent from August 31, 2009 to November 1, 2009.  However, in October 2009, the Veteran submitted a statement noting that her private physician extended the time on her work restrictions because she was still experiencing post surgery pain and swelling in addition to her chronic foot pain.  In an October 2009 private treatment record, the Veteran's  private physician from the Ambulatory Foot and Ankle Center noted that the Veteran's work restrictions were for half days and should be continued from October 31, 2009 to January 3, 2010.  

In a November 2009 private treatment record, the private physician noted that the Veteran's pain increased since she returned to work and the pain was worse when she was standing.

In December 2009, the Veteran's pain symptoms continued and the private physician from the Ambulatory and Ankle Center restricted her work until January 3, 2010.  He stated that the Veteran had an allergic reaction to the pain medication for her foot, that she had sharp and aching pain, and swelling of her left foot.  He also recommended that the Veteran keep her foot elevated.  

In December 2009 and January 2010 statements, the Veteran further indicated that the pain continued in her foot, and that she was experiencing a lot of pain and swelling even when she was not putting weight on her foot. 

A January 2010 private record from Ambulatory Foot and Ankle Center shows the private physician stated that the Veteran needed to continue to keep her foot elevated.  The physician stated that the Veteran could resume regular duty (work) starting January 4, 2010.  

Further, in a March 2010 statement, the Veteran contends that she was not able to work full-time as a direct result of the bunionectomy of the left great toe.  She stated that her private physician would not allow her to work.  

In the August 2010 and June 2015 Appellate Brief submitted by the Veteran's representative, the Veteran and the representative stated that the Veteran begged her physician to allow her to return to work half-days due to extreme financial hardship, but the physician restricted her from returning.  

Based on a comprehensive review of the record, the Board observes that the Veteran was awarded a temporary total evaluation of 100 percent from August 2009 to November 1, 2009 because she had postoperative residuals such as house confinement, the necessity for continued use of crutches, and elevation of her foot (prohibiting the use of weight bearing activity).  Under 38 C.F.R. § 4.30(a)(2), these residuals afford a convalescent rating.  However, these residuals continued past November 1, 2009.  The private medical evidence of record shows continued symptoms and that the physician advised an extension of the Veteran's work restrictions.  The Veteran's statements regarding her restricted work and financial hardship due to the inability to work because of the her foot treatment confirm that she was restricted to working full time between November 1, 2009 and January 3, 2010.  Further, both the Veteran's private physician and the Veteran provided a specific period of time when the Veteran could resume work.  The evidence shows that the Veteran's bunionectomy resulted in severe postoperative residuals with swelling requiring elevation and regular weight bearing prohibited, and necessitated a doctor-mandated restriction from work until January 3, 2010.  Therefore, based on the private medical evidence and the Veteran's statements, the Board finds that the evidence is adequate in order to extend the temporary total evaluation of 100 percent period from November 1, 2009 to January 3, 2010.  Extension of a temporary total rating beyond January 3, 2010 is unjustified.  There is no evidence showing convalescence or restriction of work beyond January 3, 2010.



ORDER

Entitlement to an extension of a temporary total evaluation from November 1, 2009 to January 3, 2010, but no further, based on the need for convalescence following a bunionectomy of the great left toe is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


